             Case 1:20-cr-00222-AKH Document 1 Filed 02/27/20 Page 1 of 4

                       20MAG 2292                                                         ORlGlNAL
Approved :             ~
                       MATHEW ANDREWS
                       Assistant United States Attorney

Before :               THE HONORABLE SARAH L . CAVE
                       United States Magistrate Judge
                       Southern District of New York

 -   -   -   -     -   -   -   -   -   -    -   -   -   -   -   -   -   -   X

 UNITED STATES OF AMERICA                                                       SEALED COMPLAINT

                  - v. -                                                        Violation of 18 U. S . C .
                                                                                § 922 (g) (1)
 JEYSON DISLA ,
                                                                                COUNTY OF OFFENSE :
                                           Defendant .                          MANHATTAN

 -   -   -    -    -   -   -   -   -   -    -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss .:

          NICHOLAS SHAFER , being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation ,
and charges as follows :

                                                            COUNT ONE

           1.   On or about February 26 , 2020 , in the Southern
District of New York, JEYSON DISLA, the defendant, knowing that
he had previously been convicted in a court of a crime
punishable by a term of imprisonment exceeding one year ,
knowingly did possess in and affecting commerce ammunition, to
wit , a live 9mm caliber bullet and a spent 9mm caliber shell
casing, which previously had been shipped and transported in
interstate and foreign commerce.

                  (Title 18 , United States Code , Section 922 (g) (1) . )

           The bases for my knowledge and the foregoing charges
are , in part, as follows :

          2.    I am a Special Agent with the Federal Bureau of
Investigation ("FBI" ) . I have been personally involved in the
investigation of this matter . This affidavit is based upon my
personal participation in the investigation of this matter, my
conversations with law enforcement agents , as well as my
      Case 1:20-cr-00222-AKH Document 1 Filed 02/27/20 Page 2 of 4




examination of reports and records . Because this affidavit is
being submitted for the limited purpose of establishing probable
cause , it does not include all the facts that I have learned
during the course of my investigation . Where the contents of
documents and the actions , statements , and conversations of
others are reported herein , they are reported in substance and
in part, except where otherwise indicated .

            3.     In the course of this investigation , I have
spoken with a New York Police Department ("NYPD " ) Detective
("Detective - 1") , who has reviewed surveillance footage from the
vicinity of 105 - 109 Post Avenue in Manhattan, New York . Based on
Detective - l ' s description of the surveillance footage, I have
learned, in sum and substance , the following facts, among
others :

               a.     On or about February 26, 2020 at
approximately 10 : 48pm , an individual , later identified by a
witness as JEYSON DISLA , the defendant, exited 109 Post Avenue
with an unidentified male and female. DISLA and his companions
walked through a courtyard area toward a gate to the street (the
"Gate Area") .

                  b.     Several individuals were in the vicinity of
the Gate Area . As DISLA and his companions approached, two males
(" Male - 1" and "Male - 2 " ) drew firearms .

                 c.    DISLA drew a firearm and fired his weapon.
He and his companions then ran back to 109 Post Avenue . While
running up the first flight of stairs in the building (the
"Stairway Area " ) , DISLA appears to "rack" a firearm . 1 He and his
companions then ran to the second floor and out of view of
surveillance cameras .

               d.    About the same time , Male - 1 and Male-2 fled
to 105 Post Avenue . They then exited 105 Post Avenue
approximately a minute later, ran to the rear of the building ,
and hopped a fence to an alleyway .




1 Based on my training and experience, I know that the process of
"racking " a firearm involves pulling the slide of the firearm
back and letting it snap forward . The process ejects any round
that is in the chamber (even if it has not been fired) and
replaces it with a new round .


                                   2
       Case 1:20-cr-00222-AKH Document 1 Filed 02/27/20 Page 3 of 4




            4.   In the course of this investigation, I have
spoken with a second detective from the NYPD ("Detective-2" )
about his conversations with NYPD officers who responded to the
scene . Based on my conversations with Detective-2, I have
learned , among other things, that shortly after the above-
described events, several NYPD officers responded to the area of
105 - 109 Post Avenue. The officers canvased the Gate Area and
recovered a spent 9mm caliber bullet casing . The officers then
canvassed the Stairway Area and recovered a live 9mm caliber
bullet.

           5.    I further have spoken to Detective-2 about his
interview of a witness ("Witness-1"). Based on my conversations
with Detective - 1 , I have learned , among other things , the
following:

                 a.   Witness - 1 stated, in sum and substance, that
Witness - 1 saw a male , who Witness - 1 knew as "Jeyson," chasing an
unidentified male in the vicinity of the Gate Area . Witness - 1
saw Jeyson with a firearm and heard shooting . Detective - 2 showed
Witness - 1 a mug shot of JEYSON DISLA, the defendant , and asked
if Witness - 1 recognized the individual in the photo. Witness - 1
stated that Witness - 1 did and that the individual was "Jeyson . "

                    b.   Detective - 2 returned to the vicinity of 105-
109 Post Avenue after conducting the interviews . Detective - 2 was
joined by Detective - 1 and another NYPD detective ("Detective -
3 " ) . Detective - 1 , Detective - 2 , and Detective - 3 went to the rear
of 105 Post Avenue (where Male - 1 and Male - 2 had fled), canvassed
the area , and recovered . 38 caliber revolver with three live . 38
caliber cartridges in the chamber .

            6.    I additionally have spoken to Detective - 2 about
reports prepared by the NYPD. Based on my conversations with
Detective - 2 , I have learned , among o t her things , that JEYSON
DISLA , the defendant, has self-reported that his place of
residence is Apartment 2B of 109 Post Avenue during processing
for approximately 6 arrests between 2015 and 2018. Based on my
personal participation in this investigation, I know that
Apartment 2B is located on the second floor of 109 Post Avenue.

          7.   Based on my communications with a Special Agent
from the Bureau of Alcohol , Tobacco , Firearms and Explosives who
is familiar with the manufacturing of firearms, I know that the
spent 9mm caliber casing and the 9mm caliber ammunition
recovered from the Gate Area and the Stairway Area were not
manufactured in New York State.


                                     3
.   ..   .         Case 1:20-cr-00222-AKH Document 1 Filed 02/27/20 Page 4 of 4




                         8.   I have reviewed criminal history records
             pertaining to JEYSON DISLA , the defendant , which show that DISLA
             has previously been convicted of an offense punishable by
             impri s onment for more than one year, to wit, a conviction in or
             about January 2017 , in New York County Supreme Court of Criminal
             Sale of Controlled Substance in the 3rd Degree , in violation of
             New York Penal Law§ 220 . 39 , a felony.

                       WHEREFORE , the deponent respectfully requests that a
             warrant issue for the arrest of JEYSON DISLA , the defendant, and
             that he be arrested and imprisoned , or bailed , as the case may
             be .



                                           ~~tf~
                                             SPECIAL AGENT
                                             FEDERAL BUREAU OF INVESTIGATION




                       ' ........ ---,-:
                          A--=
                           -
                           :.~·




                                                4
